                        3:20-cv-03233-SEM-TSH # 81            Page 1 of 5
                                                                                                     E-FILED
                                                                     Friday, 26 February, 2021 12:55:47 PM
                                                                              Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
       FOR THE CENTRAL DISTRICT OF ILLINOIS – SPRINGFIELD DIVISION

CHUNG CHUI WAN,                               )
         Petitioner,                          )
                                              )       Case No.: 3:20-cv-03233
         v.                                   )       Judge Sue E. Myerscough
                                              )
MICHEL DALE DEBOLT,                           )
          Respondent.                         )

              MOTION TO COMPEL AND FOR EXPEDITED CONSIDERATION

         Petitioner moves to compel production responsive to her requests for production served

November 30, 2020 and further clarified in subsequent correspondence and conferences. Petitioner

further requests the Court order an expedited response by March 4, 2021.

         On November 30, 2020, Petitioner served the request at Exhibit A. At requests 11-14,

Petitioner requested Respondent to substantiate his allegations of mistreatment by Petitioner.

Respondent has produced, shared with his retained experts, and listed on his exhibit list numerous

video and audio recordings he took surreptitiously without the knowledge or consent of Petitioner.

At his deposition on the subject, Respondent was advised to and did invoke his Fifth Amendment

right against self-incrimination when questioned about other recordings he made. Exhibit B,

deposition excerpts.

         On January 27, 2021, Respondent produced the expert report of Alan Jaffe. Dr. Jaffe cited

numerous videos provided to him by Respondent, including the surreptitiously recorded videos.

Ex. C, Excerpts from Report of Dr. Alan Jaffe. No such videos had been produced by Respondent.

It is clear Respondent has selectively produced responsive discovery. Following production of the

report, Petitioner immediately and repeatedly demanded production of all videos and audio

recordings taken by Respondent, not merely those cherry picked for presentation to his expert and

the Court. Ex. D, Correspondence.


                                                  1
56678804;1
                         3:20-cv-03233-SEM-TSH # 81            Page 2 of 5




         Respondent's counsel asked for several extensions to provide the videos requested,

resulting in the extension sought on February 4, 2021 for Respondent's compliance with Rule

26(a)(2)(B) (Dkt. 74). Counsel for both parties conferred repeatedly regarding this request as

required by Rule 37, including on February 4, 2021. On that date, Respondent indicated he would

produce documents responsive to the outstanding deficiency notices that same day. Ex. D. The

remaining videos were not provided. Again on February 10, 2021 the parties again conferred but

Respondent would not produce the sought-after materials. Petitioner therefore moves to compel:

         1. All remaining videos and/or audio record taken by Mr. Debolt (including
         recordings of the children’s conversations with their mother) beyond those
         presented to Dr. Jaffe.
         2. All photos, audio, and video recordings taken of the children or petitioner since
         September 8, 2020.
         3. An order for Mr. Debolt to answer questions about the creation of such videos.

         Respondent's invocation of the Fifth Amendment permits the inference that further such

recordings exist. Baxter v. Palmigiano (1976) 425 U.S. 308, 318. Respondent himself has

provided the additional evidence needed to infer his guilt in eavesdropping by producing and

relying on videos that are the result of that eavesdropping activity. See supra, Jaffe report. His

presentation of those videos to Dr. Jaffe in this case functions as a waiver of that privilege,

especially in a civil matter. Alridge Elec., Inc. v. Fid. & Deposit Co. of Maryland, No. 04 C 4021,

2006 WL 2536687, at *5 (N.D. Ill. Aug. 31, 2006) (citing Rogers v. United States, 340 U.S. 367,

373, 71 S.Ct. 438, 95 L.Ed. 344 (1951)) (“federal courts have uniformly held that, where

criminating facts have been voluntarily revealed, the privilege cannot be invoked to avoid

disclosure of the details[.]”)

         The question then becomes, may he rely on some surreptitious recordings and conceal

others, or refuse to identify those previously created and deleted? The answer is plainly not. The

Fifth Amendment privilege cannot be invoked as a sword and a shield. United States v. Davenport,


                                                  2
56678804;1
                            3:20-cv-03233-SEM-TSH # 81           Page 3 of 5




929 F.2d 1169, 1174 (7th Cir. 1991) ("a witness who makes an incriminating statement cannot use

the privilege against compulsory self-incrimination to block cross-examination by claiming that

his answers to the cross-examining lawyer's questions may incriminate him"). Mr. Debolt is

obviously aware, and has been advised by counsel, that recording an individual without their

consent is illegal in Hong Kong and Illinois.1 Nevertheless, he supplied some videos with audio

taken without the knowledge and consent of at least his wife, and apparently in some circumstances

his children.

           The selective presentation of favorable recordings presents an obvious danger of distortion

supporting waiver. Klein v. Harris, 667 F.2d 274, 288 (2d Cir. 1981) ("courts deciding testimonial

waiver questions should be attentive to whether the witness' prior testimony has created a

significant danger of distortion."). (citing Rogers v. United States, 340 U.S. 367, 71 S.Ct. 438, 95

L.Ed. 344 (1951), E. F. Hutton & Co. v. Jupiter Development Corp., 91 F.R.D. 110, 116

(S.D.N.Y.1981) (internal quotations omitted). Petitioner is plainly prejudiced by Respondent's

selective production of discovery and by the omission of the remaining recordings. Without their

production, she cannot establish whether the recordings selected for presentation to Dr. Jaffe and

the court are indicative of all such videos, or indeed whether additional recordings show behavior

by Respondent or the children that he wishes to conceal because it bears negatively on his claims

and positively on Petitioner's. The mere concealment of such recordings supports a strong

inference that they would have such an effect.

           Accordingly, Petitioner requests immediate production of the remaining recordings.

                   Respectfully submitted,

                   /s/Timothy Sendek                                   February 26, 2021
                   Timothy K. Sendek
                   Akerman LLP

1
    E.g., 720 ILCS 5/14-2

                                                    3
56678804;1
                     3:20-cv-03233-SEM-TSH # 81   Page 4 of 5




             71 S. Wacker Dr., 47th Floor
             Chicago, Illinois 60606
             Tel. 312-870-8007
             tim.sendek@akerman.com

             Jessica L. Sendek
             Hensley Sendek Law LLC
             124 S. County Farm Rd., Suite B1
             Wheaton, IL 60187
             630-358-9029
             jessica@hensleysendeklaw.com

             Counsel for Petitioner




                                            4
56678804;1
                        3:20-cv-03233-SEM-TSH # 81            Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I certify that on the date given below, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system which will send notice to all counsel of record
in accordance with Fed. R. Civ. P. 5(b)(2)(E).



                                                                    /s/Timothy K. Sendek

                                                                    February 26, 2021




                                                 5
56678804;1
